 THE JEWISH HOSPITAI. ASSOCIATIONThe Jewish Hospital Association of Louisville, Ken-tucky, Inc. and General Drivers, Warehousemenand Helpers Local Union No. 89, affiliated with theInternational Brotherhood of Teamsters, Chauf-feurs, Warehousemen and Helpers of America. Case9-CA- 13896September 24. 1979DECISION AND ORDERBY MEMBERS JENKINS, MURPHY, AND TRUESDAI.EUpon a charge filed on May 22, 1979, by GeneralDrivers, Warehousemen and Helpers Ldcal UnionNo. 89, affiliated with the International Brotherhoodof Teamsters, Chauffeurs, Warehousemen and Help-ers of America, herein called the Union, and dulyserved on The Jewish Hospital Association of Louis-ville, Kentucky, Inc., herein called Respondent, theGeneral Counsel of the National Labor RelationsBoard, by the Regional Director for Region 9, issueda complaint on June 8, 1979, and an erratum to saidcomplaint on June 12, 1979, against Respondent, al-leging that Respondent had engaged in and was en-gaging in unfair labor practices affecting commercewithin the meaning of Section 8(a)(5) and (1) andSection 2(6) and (7) of the National Labor RelationsAct, as amended. Copies of the charge, complaint,and erratum and notice of hearing before an adminis-trative law judge were duly served on the parties tothis proceeding.With respect to the unfair labor practices. the com-plaint alleges in substance that on March 30. 1979,following a Board election in Case 9-RC- 12757, theUnion was duly certified as the exclusive collective-bargaining representative of Respondent's employeesin the unit found appropriate' and that, commencingon or about April 16, 1979, and at all times thereafter,Respondent has refused, and continues to date to re-fuse, to bargain collectively with the Union as theexclusive bargaining representative, although theUnion has requested and is requesting it to do so. OnJune 21, 1979, Respondent filed its answer to thecomplaint admitting in part, and denying in part, theallegations in the complaint.On July 13, 1979, counsel for the General Counselfiled directly with the Board a Motion for Summary' Official notice is taken of the record in the representation proceeding.Case 9-RC 12757. as the termnn "record" is defined in Secs. 102.68 and102.69(g) of the Board's Rules and Regulations. Series 8. as amended. SeeLTV Electrosystemn, Inc., 166 NLRB 938 (1967), enfd. 388 F.2d 683 (4th Cir.1968); Golden Age Beverage Co, 167 NLRB 151 (1967). enfd. 415 F.2d 26(5th Cir. 1969); Intertvpe Co. v. Penello, 269 F.Supp 573 (D.C. Va., 1967).Follett Corp.. 164 NLRB 378 (1967), enfd. 397 F.2d 91 (7th Cir. 1968): Sec9(d} of the NLRA. as amendedJudgment and memorandum in support thereof. OnJuly 20, 1979, the Board issued an order transferringthe proceeding to the Board and a Notice To ShowCause why the General Counsel's Motion for Sum-mary Judgment should not be granted. Respondentthereafter on July 31, 1979, filed a response to theNotice To Show Cause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act. as amended. the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding. theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint and response to theNotice To Show Cause, Respondent admits its refusalto bargain but asserts that the unit of Respondent'splant operation employees for which the Union wascertified is not an appropriate unit. The GeneralCounsel contends Respondent is improperly seekingto relitigate issues which were raised and decided inthe underlying representation case. We agree with theGeneral Counsel.Following a hearing in Case 9-RC-12757. the Re-gional Director issued his Decision and Direction ofElection on February 23, 1979, in which he foundthat the operations department employees constituteda unit appropriate for collective bargaining. Accord-ingly, the Regional Director directed an election inthe unit. On March 8, 1979, Respondent filed a re-quest for review of that Decision and Direction ofElection. The Board, Member Jenkins dissenting, de-nied Respondent's request for review by telegraphicorder dated March 19. 1979, as raising no substantialissues warranting review.An election was held on March 22, 1979, and thetally was 15 for, and 12 against, the Petitioner: therewere no challenged ballots. On March 30, 1979. theUnion was certified as the exclusive collective-bar-gaining representative of the employees in the plantoperations department unit found to be appropriate.It is well settled that in the absence of newly dis-covered or previously unavailable evidence or specialcircumstances a respondent in a proceeding alleging aviolation of Section 8(a)(5) is not entitled to relitigateissues which were or could have been litigated in aprior representation proceeding.2All issues raised by Respondent in this proceedingwere or could have been litigated in the prior repre-sentation proceeding, and Respondent does not offerto adduce at a hearing any newly discovered or previ-tSee Pirtshurgh Plate Gass (o ' ' 1. R B, 313 L S. 146. 162 11941):Rules and Regulation 1f the Board. Ses 102 7(f) and 102I69h(c245 NLRB No. 25225 DECISIONS OF NATIONAL LABOR RELATIONS BOARDously unavailable evidence, nor does it allege that anyspecial circumstances exist herein which would re-quire the Board to reexamine the decision made inthe representation proceeding. We therefore find thatRespondent has not raised any issue which is prop-erly litigable in this unfair labor practice proceeding.Accordingly, we grant the Motion for SummaryJudgment.3On the basis of the entire record, the Board makesthe following:FINDINGS OF FA('CT1. THE BUSINESS OF: RESPONDENTRespondent is a nonprofit corporation engaged inthe operation of a hospital in Louisville, Kentucky.During the preceding 12-month period, which is arepresentative period, Respondent received gross rev-enues in excess of $250,000 and purchased and re-ceived at its Louisville, Kentucky, facility goods val-ued in excess of $50,000 which were shipped directlyfrom points located outside the State of Kentucky.We find, on the basis of the foregoing, that Respon-dent is, and has been at all times material herein, anemployer engaged in commerce within the meaningof Section 2(6) and (7) of the Act and that it willeffectuate the policies of the Act to assert jurisdictionherein.II. THE LABOR ORGANIZATION INVOLVEDGeneral Drivers, Warehousemen and Helpers Lo-cal Union No. 89, affiliated with the InternationalBrotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, is a labor organizationwithin the meaning of Section 2(5) of the Act.III. THE UNFAIR L.ABOR PRACTICESA. The Representation ProceedingI. The unitThe following employees of Respondent constitutea unit appropriate for collective-bargaining purposeswithin the meaning of Section 9(b) of the Act:All plant operations department employees em-ployed by Respondent at its Louisville, Ken-tucky facility, including maintenance mechanics,plumbers, carpenters, refrigeration mechanics,Members Jenkins would have granted review of the Regional Director'sdecision herein, but recognizes the binding effect of the panel decision to thecontrary, and accordingly considers that summary judgment is appropriatehere.painters, the vent cleaner, the yard attendant.electronic technicians, electricians, the bio-medi-cal technician and the plant operations depart-ment secretary, but excluding all office clericalemployees, all other employees, and all profes-sional employees. guards and supervisors as de-fined in the Act.2. The certificationOn March 22, 1979. a majority of the employees ofRespondent in said unit. in a secret-ballot electionconducted under the supervision of the Regional Di-rector for Region 9, designated the Union as theirrepresentative for the purpose of collective bargainingwith Respondent. The Union was certified as the col-lective-bargaining representative of the employees insaid unit on March 30, 1979. and the Union continuesto be such exclusive representative within the mean-ing of Section 9(a) of the Act.B. The Request To Bargain and Respondenlt: RejfisalCommencing on or about April 16, 1979, and at alltimes thereafter, the Union has requested Respondentto bargain collectively with it as the exclusive collec-tive-bargaining representative of all the employees inthe above-described unit. Commencing on or aboutApril 16, 1979, and continuing at all times thereafterto date, Respondent has refused, and continues to re-fuse, to recognize and bargain with the Union as theexclusive representative for collective bargaining ofall employees in said unit.Accordingly, we find that Respondent has, sinceApril 16, 1979, and at all times thereafter, refused tobargain collectively with the Union as the exclusiverepresentative of the employees in the appropriateunit and that, by such refusal. Respondent has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) and ( ) of theAct.IV. THE EFFECT OF THE UNFAIR LABOR PRA('TII('ESUPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its operationsdescribed in section 1, above, have a close, intimate,and substantial relationship to trade, traffic. and com-merce among the several States and tend to lead tolabor disputes burdening and obstructing commerceand the free flow of commerce.V. HE REMEI)YHaving found that Respondent has engaged in andis engaging in unfair labor practices within the mean-226 THE JEWISH HOSPITAL ASSOCIATIONing of Section 8(a)(5) and (1) of the Act, we shallorder that it cease and desist therefrom, and, uponrequest, bargain collectively with the Union as theexclusive representative of all employees in the ap-propriate unit, and, if an understanding is reached.embody such understanding in a signed agreement.In order to insure that the employees in the appro-priate unit will be accorded the services of their se-lected bargaining agent for the period provided bylaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent commencesto bargain in good faith with the Union as the recog-nized bargaining representative in the appropriateunit. See Mar-Jac Poultr Company, Inc., 136 NLRB785 (1962); Commence Company d/b/a Lamar Hotel,140 NLRB 226. 229 (1962), enfd. 328 F.2d 600 (5thCir. 1964). cert. denied 379 U.S. 817: Burnett Con-struction Company. 149 NLRB 1419, 1421 (1964).,enfd. 350 F.2d 57 (10th Cir. 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. The Jewish Hospital Association of Louisville,Kentucky, Inc., is an employer engaged in commencewithin the meaning of Section 2(6) and (7) of the Act.2. General Drivers, Warehousemen and HelpersLocal Union No. 89, affiliated with the InternationalBrotherhood of Teamsters, Chauffeurs, Warehouse-men, and Helpers of America, is a labor organizationwithin the meaning of Section 2(5) of the Act.3. All plant operations department employees em-ployed by Respondent at its Louisville, Kentucky, fa-cility, including maintenance mechanics, plumbers,carpenters, refrigeration mechanics, painters, the ventcleaner, the yard attendant, electronic technicians,electricians, the biomedical technician, and the plantoperations department secretary, but excluding all of-fice clerical employees, all other employees, and allprofessional employees, guards and supervisors as de-fined in the Act, constitute a unit appropriate for thepurposes of collective bargaining within the meaningof Section 9(a) of the Act.4. Since March 30, 1979, the above-named labororganization has been and now is the certified andexclusive representative of all employees in the afore-said appropriate unit for the purpose of collectivebargaining within the meaning of Section 9(a) of theAct.5. By refusing on or about April 16, 1979. and atall times thereafter. to bargain collectively with theabove-named labor organization as the exclusive bar-gaining representative of all the employees of Re-spondent in the appropriate unit, Respondent has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.6. By the aforesaid refusal to bargain. Respondenthas interfered with, restrained, and coerced, and isintefering with, restraining, and coercing, employeesin the exercise of the rights guaranteed them in Sec-tion 7 of the Act and thereby has engaged in and isengaging in unfair labor practices within the meaningof Section 8(a)(1) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that the Respondent, TheJewish Hospital Association of Louisville. Kentucky.Inc., Louisville, Kentucky, its officers. agents, succes-sors, and assigns, shall:I. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms and con-ditions of employment with the General Drivers.Warehousemen and Helpers Local Union No. 89, af-filiated with the International Brotherhood of Team-sters, Chauffeurs, Warehousemen and Helpers ofAmerica, as the exclusive bargaining representative ofits employees in the following appropriate unit:All plant operations department employees em-ployed by The Jewish Hospital Association at itsLouisville, Kentucky facility, including mainte-nance mechanics, plumbers, carpenters, refrig-eration mechanics, painters, the vent cleaner, theyard attendant, electronic technicians, electri-cians, the bio-medical technician and the plantoperations department secretary, but excludingall office clerical employees, all other employees,and all professional employees, guards and su-pervisors as defined in the Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2. Take the following affirmative action, which theBoard finds will effectuate the policies of the Act:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an understand-ing is reached, embody such understanding in asigned agreement.(b) Post at its Louisville. Kentucky,. facility copies227 DECISIONS OF NATIONA. LABOR RELATIONS BOARDof the attached notice marked "Appendix."4Copiesof said notice, no forms provided by the RegionalDirector for Region 9, after being duly signed by Re-spondent's representative, shall be posted by Respon-dent immediately upon receipt thereof, and be main-tained by it for 60 consecutive days thereafter, inconspicuous places, including all places where noticesto employees are customarily posted. Reasonablesteps shall be taken by Respondent to insure that saidnotices are not altered, defaced, or covered by anyother material.(c) Notify the Regional Director for Region 9, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.I In the event that this Order is enforced b) a Judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."APPENDIXNOTICE To EMPI.OYEISPOSTED BY ORDER OF T1HENATIONAL. LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with Gen-eral Drivers, Warehousemen and Helpers LocalUnion No. 89, affiliated with the InternationalBrotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, as the exclu-sive representative of the employees in the bar-gaining unit described below.WE- Wil.L NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WIl., upon request, bargain with theabove-named Union, as the exclusive representa-tive of all employees in the bargaining unit de-scribed below, with respect to rates of pay,wages, hours, and other terms and conditions ofemployment and, if an understanding is reached,embody such understanding in a signed agree-ment. The bargaining unit is:All plant operations department employeesemployed by The Jewish Association of Louis-ville, Kentucky, Inc., at its Louisville, Ken-tucky facility, including maintenance mechan-ics, plumbers, carpenters, refrigerationmechanics, painters, the vent cleaner, the yardattendant, electronic technicians, electricians,the bio-medical technician and the plant op-erations department secretary, but excludingall office clerical employees, all other employ-ees, and all professional employees, guardsand supervisors as defined in the Act.THE JEWISH HOSPITAI .ASSO(IATION OFLouISVIILE, KENTUCKY, INC.228